Title: Adams’ Minutes of Crown Evidence, Concluded, and of Samuel Quincy’s Argument for the Crown: 29 November 1770
From: Adams, John
To: 


       Jos. Crosbey.Kilroys Bayonett appeared to be covered with Blood 5 or 6 Inches, next day.
       
       James Carter. The next Morning I observed Kilroys Bayonett to be bloody. I am Satisfyed it was blood. I was near to it, as to Mr. Paine.
       Jona. Cary. 4 of my Sons, Maverick and another Lad were at supper in my Kitchen, when the Bells rang and I told em there was fire. They said theyd eat a few mouth fulls more and go.
       Jno. Hill Esqr. Was struck at at the Ropewalks.
       
        Mrs. Gardiner
        
       
       
       Mr. S. Quincy. It is my Province to apply the Evidence. It is complex and in some Places perhaps difficult.
       2 Things I must prove, the Identity, and the Fact. Goes over all the Names and mentions the Witnesses who swore to each of them. Could wish that the fatigues of yesterdy and the Circumstances of my family would have allowd me to have arranged the Evidence more particular, to have extracted the most material Parts of it.
       Considers J. W. Austins Testimony. Then Eb. Bridgham’s.
       The last Man aim’d at a running Lad. Did not apprehend any Danger.
       Dodge. Clark. Langford. As particular as any Witness on the Part of the Crown. Boys were damning the sentry, told him the Boys would not hurt him. Gray came up. What’s here? I dont know, but Something will come of it, by and by. Gray with his Hands folded. He leaning on his Stick. He Spoke to Kilroy. D—n you you ant a going to fire. Kilroy presents at Gray, and shoots him dead upon the Spot, and then pushes at Langford with his Bayonet. Here is Evidence of an Heart desperate, wicked, bent deliberately bent upon Mischief. Compared with the Testimony of Hemenway. This is Malice. A Distinction between Malice and Hatred. Keyling 126. 2 Inst. 62 Mawgridges Case. Envy, Hatred and Malice. He that doth a cruel Act voluntarily doth it of Malice prepensed, tho upon a sudden Occasion.
       Ferriter testifies that Kilroy was at the Ropewalks, and that Gray was there too, and both active in the Affray there. These Circumstances must remove all doubt of the fact and of the Species of Crime.
       Archibald, J. Brewer. Saw no Abuse, more than was common. Met Dr. Young with a sword. Dr. said every Man to his own House. Perhaps some use may be made of this Circumstance. There was a general Alarm. Every Body had a Right, and it was very prudent, to arm themselves for their defence.
       Bailey. Thinks Montgomery kill’d Attucks. That Montgomery fired is clear from this Witness.
       Mr. Palmes. Saw Montgomery. Stepd back, did not fall. Montgomery slippd in pushing 3d time at him and fell. In probability he kill’d Attucks, and continued the same mischivous Spirit in pushing.
       Danbrook. Saw a Piece of Rattan. Saw M. fire. Two Persons fell.Attucks at the left Hand of this Witness and leaning on his Stick.
       J. Bass. Thos. Wilkinson. The People in the Window cautioning those In the Street, not to go there. Soldiers challenging the People. Not apprehensive of danger. Well placed to observe. They must be believed if any Witnesses. Striking of the Clock. 7 went off, one flashed. Saw no pressing, nothing thrown. 2 or 3 cheers, before, none after the Party came down.
       J. Simpson. Curious. Handle, Ease, support, &c. Arms. There is something like these in the Words of Command. Captain Preston behind the Soldiers. 8 Guns.
       N. Fosdick. Pressing behind him with Bayonetts, in his back. Thrusts, and pushes in the Breast and Arm.
       S. Hemenway. Kilroy not in Anger nor in Liquor.
       Helyer. People in Dock Squareafraid to go up. 20 seconds between 1 and 2d Gun. A little Boy, running and crying fire, the last Gun was pointed at him and fired.
       Ferriter. 3 Attacks at the Ropewalks. Kilroy and Warren in the last Battle at the Ropewalks.
       Burdick. Spoke to the bald Man, he thinks. Yes by the eternal God. Intention to fire. Mem. vid. Test.
       Williams. The Guns followed the People as they ran.
       Quincy. No doubt with me, that Kilroy did it sedato Animo. The Person he killed was in Peace. No Insult offerd to K.
       Marshall. The Street entirely Still. Fewer People there than usual. He had been warned not to go out that Evening. Moon, to the North. Saw a Party come out of the main Guard door. D—n em where are they? By Jesus let em come. Boisterous Language. The Party came from Quaker Lane, and cryd fire. Very probable the Word fire was a Watch Word. Any one next the Meeting House, steps in, at a Cry of fire, and sets the Bell a ringing.
       Mr. Thayer. Heard a Cry of Fire, and supposed it a Watch Word.
       Bart. Kneeland. One pointed his Bayonet at his Breast.
       Mr. Appleton, and little Master John Appleton. His Story and the Manner of his telling of it, must have struck deep into your Mind. Struck by a Soldier, tenderly askd him Soldier, Spare my Life. No damn you we’l kill you all. Brother Adams’s Social Creature. Here is food enough for the social Appetite.
       
       Immaterial who gives the mortal Blow, where there are a Number of Persons together. All present, aiding, abetting, are guilty. No Man shall be an Avenger of his own Cause unless from absolute Necessity.
       J. Trowbridge. You ought to produce all your Evidence now.
      